DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2020 has been entered.
 

Status of Claims
Claims 1, 15 and 16 have been amended.
Claims 1-11, 13, 15, 16 and 18-20 are currently pending and have been examined. 


	
	
	Claim Rejections - 35 USC § 101

Claims 1-11, 13, 15, 16 and 18-20 are drawn to a method (i.e., a process) while claim 15 is drawn to an electronic appliance. As such, claims 1-11, 13, 15, 16 and 18-20 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-11, 13, 15, 16 and 18-20 do not describe an abstract idea as such the claims are eligible under 35 USC 101 (Step 2A: NO).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins et al. (2016/0140526) and Calman et al. (2013/0046624) in view of Cotterill (2013/0082819).

Claim 1 
Cummins discloses systems and methods in which an electronic appliance device can conduct ordering of products.
receiving, by a first electronic appliance, an indication of a purchase for an item (Cummins [0048][0049]); Where the reference teaches “the method further comprises determining, at the Smart appliance, one or more consumables to be ordered selected by a user of the smart appliance; “
maintaining, by the first electronic appliance, loyalty point information associated with an account of a user (Cummins [0025][0082]); See “The smart appliance systems 140 have one or more corresponding users 150 (consumers, customers, or the like), who are registered with the Smart server 130 in association with that Smart appliance system 140. Any such user, e.g., the user 150 may be associated with one or more identifiers for identifying the user [loyalty point information].”
receiving, by the first electronic appliance, order information about the item from a plurality of merchant computers (Cummins [0168]-[0172]); See “consumables matching the entered search terms that are sold by a plurality of merchants are requested.”
Cummins does not explicitly teach determining offers to apply to the products. Calman teaches:
determining, by the first electronic appliance, an offer for the item based at least in part on the loyalty point information, the order information from the plurality of merchant computers, geographic locations of merchants associated with the order information from previous orders by the user, Where the reference teaches that the shopping systems has access to locations where the user has made a purchase [geographic locations], a receipt that includes purchase information [payment accounts], the price of the product [order information][found in [0104]]; offers made based on a user’s reward program [loyalty point information][0102] and transaction information [transaction history] [0105]. Calman teaches a digital receipt, as such, Examiner takes Official Notice that it is old and well known that receipts include particular payment account information to make it easier to process returns to the payment instrument used to make the purchase.
wherein the offer is determined by applying loyalty points identified in the loyalty point information to the offer for the item identified in the order information (Calman [0102]), See at least “a rewards system (i.e., reward cards, loyalty cards, etc.) may be used to identify offers or optimize a route for a user 4. For example, with respect to a shopping list, the offers made to a user 4 may be based on the user's reward programs. The best offer identified for the user 4 may be based on the rewards that the user 4 can receive for selecting an offer through a specific business.”
wherein the transaction history of the user identifies a plurality of merchants associated with the plurality of merchant computers that the user has ordered from historically, particular loyalty programs previously utilized by the user with the plurality of merchants, and monetary amounts previously utilized by the user when ordering the item (Calman [0006][0101][0105]); See [0006] at least “In some cases the discounts may be based on a user's transaction history (i.e. products that the user purchased in the past [previous merchants and monetary amounts], shopping habits, etc.) or customer profile information (i.e. demographic information, geographic information, requested offers, etc.).” See also “Discounts may also be offered to users 4 based on the user's transaction history.”  See [0030] where the transaction device can be the loyalty device.
presenting, by the first electronic appliance, the determined offer via a user interface associated with the first electronic appliance (Calman [0065]); See at least “the offers are made available to the users 4 for review. In some embodiments the shopping systems 10 may transmit the offers to the user systems 10.”
updating, by the first electronic appliance, the loyalty point information associated with the account of the user (Calman [0102]); See at least “a user 4 may receive bids or be presented with two offers for products that have the same value; however, the user may receive reward points, miles, discounts, etc. for selecting an offer that is tied to a rewards program with which the user 4 is affiliated.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a smart appliance to manage personal inventory, as taught by Cummins, the method of determining the best price to restock inventory, as taught by Calman, to ensure user can restock their personal inventory in a more efficient and cost beneficial way.
Cumin nor Calman teach user authentication. Cotterill teaches:
generating, by the first electronic appliance, one or more authorization rules for ordering from the plurality of merchant computers based on preferences provided by the user during an enrollment process, wherein an authorization rule of the one or more authorization rules require that user input be provided via a particular second electronic appliance of a plurality of second electronic appliances associated with the user prior to ordering the item for delivery based at least in part on a user specified threshold of a transaction for the item, the user input confirming ordering of the item  (Cotterill [0015][0050]) See at least “The process 66 of obtaining secondary authorization is initiated when the first device 60 prompts (block 72) for authorization. FIG. 6 is an illustration of a screen on the first device 60 when the first device 60 prompts for authorization. An authorization prompt 90 may be displayed on the screen 88.”
receiving, by the first electronic appliance and from the particular second electronic appliance, the user input confirming purchase of the item included in the determined offer based at least in part on the authorization rule and the user specified threshold (Cotterill [Figure 5][0049][0033]); See also “In some embodiments, processing components or data associated with authentication and authorization may be stored in the second device 62.” See para [0033] “the non-volatile storage 20 may also store code and/or data for implementing various functions of the electronic device 8, such as…. user configured preferences, as well as code for implementing secure user authentication as discussed herein.”
identifying, by the first electronic appliance, access credentials for ordering the item from a particular merchant computer of the plurality of merchant computers based on device information associated with the first electronic appliance and the user input received from the particular second electronic appliance according to the authorization rule (Cotterill [Figure 5][0049]); See also “In some embodiments, processing components or data associated with authentication and authorization may be stored in the second device 62.” 
ordering, by the first electronic appliance from the particular merchant computer, the item for delivery based on providing the access credentials to the particular merchant computer (Cotterill [0064]). Where the reference teaches that the user can access restricted functions [ability to order] after authorization.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a smart appliance to manage personal inventory and determining the best price to restock inventory, as taught by Cumin and Calman, the method of user authentication, as taught by Cotterill, to prevent ordering fraud.

Claim 2 
Cumin teaches the above limitations but does not teach user location.  Calman teaches:
wherein ordering the item for delivery includes identifying a location of the user (Calman [0097][0098]). See “If the user 4 selects one or more of the offers provided by the businesses, the user 4 may have the products delivered…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a smart appliance to manage personal inventory, as taught by Cumin, the method of determining the user location, as taught by Calman, because higher transportation costs add to the overall expense of the product.




Claim 3 
Cumin teaches the above limitations but does not teach user location. Calman teaches:
wherein the account includes the location of the user (Calman [0101]). See at least “In some embodiments of the invention, discounts may be offered by the businesses on the products in which the user 4 is interested (i.e. on the user's shopping list, etc.) based on potential transactions between the user 4 and businesses, offers made by other businesses, the user's purchasing history, the user's demographic information, geo-positioning information of the user, etc.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a smart appliance to manage personal inventory, as taught by Cumin, the method of determining the user location, as taught by Calman, because higher transportation costs add to the overall expense of the product.

Claim 4 
Cumin nor Calman teach user authorization.  Cotterill teaches:
providing, to an authorization computer, the access credentials for an authorization request (Cotterill [0060]). See “In some embodiments, in order to obtain authentication, the second device 62 may transmit the authentication input data, such as the password input or gesture input data to the authentication server.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a smart appliance to manage personal inventory and determining the best price to restock inventory, as taught by Cumin and Calman, the method of user authentication, as taught by Cotterill, to prevent ordering fraud.

Claim 5 
Cumin nor Calman teach user authorization.  Cotterill teaches:
wherein the authorization request is signed by a private key maintained by the first electronic appliance (Cotterill [0054]). See “one or more embodiments include authenticating a full authority user on the first device 60…The correct pattern or path in which the gesture nodes 140 are selected is a cryptographic key corresponding to an authorized user, such that correctly touching the gesture map 138 allows the first device 60 to verify the identity and authorization level of the user.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a smart appliance to manage personal inventory and determining the best price to restock inventory, as taught by Cumin and Calman, the method of user authentication, as taught by Cotterill, to prevent ordering fraud.

Claim 6 
Cumin teaches:
wherein ordering the item for delivery is based at least in part on receiving, from the authorization computer, an authorization response based on the authorization request (Cummins [0145]). See “user authorization could be required before an order can be made”

Claim 7
Cumin teaches the above limitations but does not teach user input confirmation. Calman teaches:
wherein receiving the user input confirming the purchase of the item included in the determined offer includes utilizing the loyalty points to complete the purchase (Calman [0102]) See at least “The best offer identified for the user 4 may be based on the rewards that the user 4 can receive for selecting an offer through a specific business.”

Claim 8 
Cumin nor Calman teach user authorization.  Cotterill teaches:
wherein identifying, by the access credentials for ordering the item from the particular merchant computer is further based on comparing the device information of the first electronic appliance to enrollment information maintained by a service provider computer  (Cotterill [0048]). See “the authentication server 65 may compare a user authentication input (e.g., an identifying password, gesture, account name, etc.) with account data stored in an account database in the authentication server 65.”


Claim 9 
Cumin teaches:
wherein receiving the order information about the item from the plurality of merchant computers is in response to a periodic request for the order information provided by the first electronic appliance (Cummins [0081). Where the reference teaches that the smart appliance system functions as a smart hub that collects relevant information concerning purchases made at the merchants 110 for selected, registered, or otherwise pre-identified customers and provides such data to the corresponding appliance systems 140. In some embodiments, the Smart server 130, also or instead, facilitates exchange of data between the smart appliances 140 and merchants 110.

Claim 10
Cumin teaches:
wherein a frequency of the periodic request is based on the preferences specified by the user (Cummins [0108][0114]). See “When used to generate a shopping list, the method may, for example, depend on the user's preferences”

Claim 11 
Cumin teaches:
generating, by the first electronic appliance, an advertisement for one or more other items based on an item category of the item and the one or more other items; and presenting, by the first electronic appliance, the advertisement for the one or more other items (Cummins [0108]). Where the reference teaches using the users inventory to suggest recipes and suggest items [advertise] that are missing from the shopping list that will fulfill the recipe.
Claim 13
Cumin teaches:
wherein the one or more authorization rules identify one or more of a transaction threshold, a particular payment account, or an identity of the particular merchant for requesting authorization by an authorization computer prior to ordering the item for delivery from the particular merchant (Cummins [0145]). See “An initial authorization could act as approval to use a particular account for all orders indefinitely.”

Claim 15
Cumin teaches:
a processor; and a memory element including instructions that, when executed with the processor, cause the first electronic appliance to, at least (Cummins [0028]):
maintain loyalty point information for an account of a user (Cummins [0025][0082]); See “The smart appliance systems 140 have one or more corresponding users 150 (consumers, customers, or the like), who are registered with the Smart server 130 in association with that Smart appliance system 140. Any such user, e.g., the user 150 may be associated with one or more identifiers for identifying the user [loyalty point information].”
receive, from a service computer, user profile information for the user identifying activity of the user with one or more merchants offering an item (Cummins [0088]); See at least “the registered users can shop at one or more merchants 110 in a regular manner, whilst benefiting from the smart sever 130 collecting relevant data concerning purchases of those users and sharing Such data with their respective Smart appliance systems.”
transmit, to the merchant computer of the merchant, delivery information for delivering the item to the user based at least in part on the user profile information. (Cummins [0192][0198]). Where the reference teaches that the user can control where the item is delivered. See also [0159] “the user is able to register his or her shipping address for the future orders”
Cummins does not explicitly teach determining offers to apply to the products. Calman teaches:
request, from a plurality of merchant computers, offer information for the item based at least in part on the user profile information; determine an offer for the item based at least in part on the loyalty point information and the offer information from the plurality of merchants, geographic locations of merchants associated with order information from previous orders by the user, particular payment accounts utilized by the user, and a transaction history of the user, wherein the offer is determined by applying loyalty points identified in the loyalty point information to the offer for the item from a merchant of the one or more merchants, (Calman [0101][0102][0104][0105]), Where the reference teaches that the shopping systems has access to locations where the user has made a purchase [geographic locations], a receipt that includes purchase information [payment accounts], the price of the product [order information][found in [0104]]; offers made based on a user’s reward program [loyalty point information][0102] and transaction information [transaction history] [0105]. Calman teaches a digital receipt, as such, Examiner takes Official Notice that it is old and well known that receipts include particular payment account information to make it easier to process returns to the payment instrument used to make the purchase.;
wherein the transaction history of the user identifies a plurality of merchants associated with the plurality of merchant computers that the user has ordered from historically, particular loyalty programs previously utilized by the user with the plurality of merchants, and monetary amounts previously utilized by the user when ordering the item (Calman [0006][0101][0105]); See [0006] at least “In some cases the discounts may be based on a user's transaction history (i.e. products that the user purchased in the past [previous merchants and monetary amounts], shopping habits, etc.) or customer profile information (i.e. demographic information, geographic information, requested offers, etc.).” See also “Discounts may also be offered to users 4 based on the user's transaction history.”  See [0030] where the transaction device can be the loyalty device.
presenting, by the first electronic appliance, the offer to the user: (Calman [0065]); See at least “the offers are made available to the users 4 for review. In some embodiments the shopping systems 10 may transmit the offers to the user systems 10.”
the payment option including at least one of the loyalty points identified in the loyalty point information for the account of the user or access credentials that are associated with a payment See at least “a rewards system (i.e., reward cards, loyalty cards, etc.) may be used to identify offers or optimize a route for a user 4. For example, with respect to a shopping list, the offers made to a user 4 may be based on the user's reward programs. The best offer identified for the user 4 may be based on the rewards that the user 4 can receive for selecting an offer through a specific business.”
transmit, to a merchant computer of the merchant, payment information corresponding to the payment option received from the user for ordering the item (Calman [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a smart appliance to manage personal inventory, as taught by Cumin, the method of determining the best price to restock inventory, as taught by Calman, to ensure user can restock their personal inventory in a more efficient and cost beneficial way.
Cumin nor Calman teach user authentication. Cotterill teaches:
generate one or more authorization rules for ordering from the plurality of merchants based on preferences provided by the user during an enrollment process, wherein an authorization rule of the one or more authorization rules require that user input be provided via a particular second electronic appliance of a plurality of second electronic appliances associated with the user prior to ordering the item for delivery based at least in part on a user specified threshold of a transaction for the item, the user input confirming ordering of the item; (Cotterill [0015][0050]) See at least “The process 66 of obtaining secondary authorization is initiated when the first device 60 prompts (block 72) for authorization. FIG. 6 is an illustration of a screen on the first device 60 when the first device 60 prompts for authorization. An authorization prompt 90 may be displayed on the screen 88.”
receive, from the particular second electronic appliance, the user input from the user selecting a payment option for the offer of the item from the merchant based at least in part on the authorization rule and the user specified threshold, (Cotterill [Figure 5][0049][0033]); See also “In some embodiments, processing components or data associated with authentication and authorization may be stored in the second device 62.” See para [0033] “the non-volatile storage 20 may also store code and/or data for implementing various functions of the electronic device 8, such as…. user configured preferences, as well as code for implementing secure user authentication as discussed herein.”
 the access credentials identified based at least in part on the user input received from the particular second electronic appliance according to the authorization rule; (Cotterill [Figure 5][0049]); See also “In some embodiments, processing components or data associated with authentication and authorization may be stored in the second device 62.”

Claim 16
Cumin teaches:
receiving, by a first electronic appliance, a query for offers of an item (Cummins [0048][0049]); Where the reference teaches “the method further comprises determining, at the Smart appliance, one or more consumables to be ordered selected by a user of the smart appliance; “; 
maintaining, by the first electronic appliance, loyalty point information associated with an account of a user; (Cummins [0025][0082]); See “The smart appliance systems 140 have one or more corresponding users 150 (consumers, customers, or the like), who are registered with the Smart server 130 in association with that Smart appliance system 140. Any such user, e.g., the user 150 may be associated with one or more identifiers for identifying the user [loyalty point information].”
receiving, by the first electronic appliance and from a plurality of merchant computers, order information about the item; (Cummins [0168]-[0172]); See “consumables matching the entered search terms that are sold by a plurality of merchants are requested.”
Cummins does not explicitly teach determining offers to apply to the products. Calman teaches:
determining, by the first electronic appliance, an offer for the item based at least in part on the loyalty point information, the order information from the plurality of merchant computers, geographic locations of merchants associated with the order information from previous orders by the user, particular payment accounts utilized by the user, and a transaction history of the user, (Calman [0101][0102][0104][0105]), Where the reference teaches that the shopping systems has access to locations where the user has made a purchase [geographic locations], a receipt that includes purchase information [payment accounts], the price of the product [order information][found in [0104]]; offers made based on a user’s reward program [loyalty point information][0102] and transaction information [transaction history] [0105]. Calman teaches a digital receipt, as such, Examiner takes Official Notice that it is old and well known that receipts include particular payment account information to make it easier to process returns to the payment instrument used to make the purchase.
wherein the offer is determined by applying loyalty points identified in the loyalty point information to the offer for the item identified in the order information, (Calman [0102]), See at least “a rewards system (i.e., reward cards, loyalty cards, etc.) may be used to identify offers or optimize a route for a user 4. For example, with respect to a shopping list, the offers made to a user 4 may be based on the user's reward programs. The best offer identified for the user 4 may be based on the rewards that the user 4 can receive for selecting an offer through a specific business.”
wherein the transaction history of the user identifies a plurality of merchants associated with the plurality of merchant computers that the user has ordered from historically, particular loyalty programs previously utilized by the user with the plurality of merchants, and monetary amounts previously utilized by the user when ordering the item (Calman [0006][0101][0105]); See [0006] at least “In some cases the discounts may be based on a user's transaction history (i.e. products that the user purchased in the past [previous merchants and monetary amounts], shopping habits, etc.) or customer profile information (i.e. demographic information, geographic information, requested offers, etc.).” See also “Discounts may also be offered to users 4 based on the user's transaction history.”  See [0030] where the transaction device can be the loyalty device.
updating, by the first electronic appliance, the loyalty point information associated with the account of the user based at least in part on the user input; (Calman [0102]); See at least “a user 4 may receive bids or be presented with two offers for products that have the same value; however, the user may receive reward points, miles, discounts, etc. for selecting an offer that is tied to a rewards program with which the user 4 is affiliated.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a smart appliance to manage personal inventory, as taught by Cumin, 
Cumin nor Calman teach user authentication. Cotterill teaches:
generating, by the first electronic appliance, one or more authorization rules for ordering from the plurality of merchant computers based on preferences provided by the user during an enrollment process, wherein an authorization rule of the one or more authorization rules require that user input be provided via a particular second electronic appliance of a plurality of second electronic appliances associated with the user prior to ordering the item for delivery based at least in part on a user specified threshold of a transaction for the item, the user input confirming ordering of the item (Cotterill [0015][0050]) See at least “The process 66 of obtaining secondary authorization is initiated when the first device 60 prompts (block 72) for authorization. FIG. 6 is an illustration of a screen on the first device 60 when the first device 60 prompts for authorization. An authorization prompt 90 may be displayed on the screen 88.”
receiving, by the first electronic appliance and from the particular second electronic appliance, the user input confirming purchase of the item included in the determined offer based at least in part on the authorization rule and the user specified threshold (Cotterill [Figure 5][0049][0033]); See also “In some embodiments, processing components or data associated with authentication and authorization may be stored in the second device 62.” See para [0033] “the non-volatile storage 20 may also store code and/or data for implementing various functions of the electronic device 8, such as…. user configured preferences, as well as code for implementing secure user authentication as discussed herein.”
identifying, by the first electronic appliance, access credentials for ordering the item included in the determined offer from a particular merchant computer of the plurality of merchant computers, the access credentials associated with the account of the user and identified based on the user input received from the particular second electronic appliance according to the authorization rule; (Cotterill [Figure 5][0049]); See also “In some embodiments, processing components or data associated with authentication and authorization may be stored in the second device 62.”
ordering, by the first electronic appliance, the item for delivery based on providing the access credentials to the particular merchant computer. (Cotterill [0064]). Where the reference teaches that the user can access restricted functions [ability to order] after authorization.

Claim 18 
Cumin teaches the above limitations but does not teach geographic distance. Calman teaches:
wherein receiving order information from the plurality of merchant computers about the item is based at least in part on a geographic distance between a location of the first electronic appliance associated with the user and a merchant associated with at least one of the plurality of merchant computers (Calman [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a smart appliance to manage personal inventory, as taught by Cumin, the method of determining geographic distance, as taught by Calman, because higher transportation costs add to the overall expense of the product.

Claim 19
Cumin teaches:
wherein the access credentials identify a payment account associated with the user (Cummins [0156][0157]). See “the Smart server sends a conventional authorization request to the payment network provider to authenticate the user based on the submitted payment details. At step 622, the Smart server indicates the Successful authentication of the payment details.”

Claim 20
Cumin teaches the above limitations but does not teach offer expiration.  Calman teaches:
presenting the determined offer to the user before a certain time period expires, the certain time period identified based on when the query for offers of the item was received (Calman [0110]). Calman does not explicitly disclose presenting the determined offer to the user before a certain time period expires. However, Calman teaches that the offers can be presented in real time on a periodic basis or presented when the user is interested. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this presentation of offers would occur before the offer expired because it would otherwise be an invalid offer that would not be useable for a customer. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a smart appliance to manage personal inventory, as taught by Cumin, the method of offer expiration, as taught by Calman, to prevent the inconvenience of a merchant offer expiring before the user places an order.

	Response to Arguments
Applicant’s arguments with respect the rejection under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant Argues: Mangalvedkar fails to teach or suggest the amended feature of independent claim 1.

Examiner agrees and has withdrawn the prior art. 


Applicant Argues: Applicant respectfully submits that Magalvedkar in view of Cummins, in view of Mahaffey, and in further view of Cotterill has not been shown to teach or suggest such subject matter as recited in amended independent claim 1.

Examiner agrees and has relied on the combination of Cummins in view of Calman and Cotterill as outlined above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681